            Case 1:19-cv-05174-DLC Document 18 Filed 08/23/19 Page 1 of 2



GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York
By: TOMOKO ONOZAWA
Assistant United States Attorney
86 Chambers Street, Third Floor
New York, New York 10007
Telephone: (212) 637-2721
Facsimile: (212) 637-2686
E-mail: tomoko.onozawa@usdoj.gov

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

NATURAL RESOURCES DEFENSE COUNCIL,
INC.,



                   Plaintiff,

       v.                                                 19 Civ. 5174 (DLC)

U.S. ENVIRONMENTAL PROTECTION AGENCY
and ANDREW WHEELER, in his official capacity
as Administrator of the Environmental Protection
Agency,


                   Defendants.


                                   NOTICE OF MOTION

       PLEASE TAKE NOTICE that, upon the accompanying Defendants’ Memorandum of

Law in Support of Motion to Dismiss or in the Alternative for Summary Judgment, and the

Administrative Record filed in this case on August 9, 2019 [ECF No. 17], defendants U.S.

Environmental Protection Agency and Andrew Wheeler, in his official capacity as Administrator

of the Environmental Protection Agency (“Defendants”), by their attorney, Geoffrey S. Berman,

United States Attorney for the Southern District of New York, hereby move this Court for an

order dismissing with prejudice the Complaint pursuant to Rules 12(b)(1) and 12(b)(6) of the
         Case 1:19-cv-05174-DLC Document 18 Filed 08/23/19 Page 2 of 2



Federal Rules of Civil Procedure, or in the alternative, for an order granting summary judgment

in favor of the Defendants pursuant to Rule 56 of the Federal Rules of Civil Procedure.

       PLEASE TAKE FURTHER NOTICE that pursuant to the Court’s endorsed order dated

August 8, 2019 [ECF No. 16], opposition papers, if any, shall be served on or before September

27, 2019, and reply papers, if any, shall be served on or before October 18, 2019.

Dated: New York, New York
       August 23, 2019

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney for the
                                                     Southern District of New York
                                                     Attorney for Defendants

                                             By:        /s/ Tomoko Onozawa
                                                     TOMOKO ONOZAWA
                                                     Assistant United States Attorney
                                                     86 Chambers Street, Third Floor
                                                     New York, New York 10007
                                                     Telephone: (212) 637-2721
                                                     Facsimile: (212) 637-2686
                                                     E-mail: tomoko.onozawa@usdoj.gov




                                                2
